                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

COYLE TRUCKING, INC., a
Pennsylvania Corporation, individually
and on behalf of all others similarly                   8:18CV258
situated;

                    Plaintiff,                            ORDER

      vs.

APPLIED UNDERWRITERS, INC.,
APPLIED UNDERWRITERS CAPTIVE
RISK ASSURANCE COMPANY, INC.,
CONTINENTAL INDEMNITY
COMPANY, and APPLIED RISK
SERVICES, INC.,

                    Defendants.


      As requested in the parties’ Rule 26(f) Report,


      IT IS ORDERED that all case progression and discovery is stayed pending
further order of the court.


      November 1, 2018.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
